PER CURIAM.
Warren Frazier filed this 27.26 motion following his conviction for first degree murder and sentence to life imprisonment. His conviction was affirmed in State v. Frazier, 550 S.W.2d 590 (Mo.App.1977).
The trial court denied the 27.26 motion and Frazier appeals. On this appeal Frazier contends that women were impermissibly excluded from his jury under the holding in Duren v. Missouri, 439 U.S. 357, 99 S.Ct. 664, 58 L.Ed.2d 579 (1979) and that he was denied effective assistance of counsel be*659cause his attorney failed to file a motion to quash the jury panel.
Frazier was convicted in October, 1975. The two contentions on this appeal are identical to those raised and decided in Benson v. State, 611 S.W.2d 538 (1980). No purpose would be served by elaborating on the reasons heretofore given in Benson for denying the contentions now raised on appeal by Frazier.
No error of law appears and an extended opinion would have no precedential value. Rule 84.16(b). The judgment is affirmed.